Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 03/05/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-18 & 22-25 are currently pending.  Claims 17 & 22 are withdrawn. Claims 1-16, 18 & 23-25. 

Response to Arguments
 With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1-15, 18 & new Claims 23-25 have been considered but are moot because the arguments are directed to the amended limitation of a  “the slot having a width narrower than a width of the elongate cavity “ that has not been previously examined.
Applicant’s arguments and amendments with regard to have been considered in light of the previous reference and in further view of  The arguments and amended claims do not overcome 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16, 18 & 23-25. are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites a preamble of “a pitot tube cover for a pitot tube operable to determine a speed of an aircraft based on an airstream impinging on the pitot tube”, which is unclear as a pitot tube cover for a pitot tube cannot determine a speed of an aircraft. Examiner looks to the description of the invention and it seems “a pitot tube cover for a pitot tube operable to disengage from a pitot tube at a predetermined speed of an aircraft based on an airstream impinging on the pitot tube cover”.

All dependent claims are rejected for their dependence on a rejected base claim.
 
Claim 1 recites the limitation “a body having a top surface opposite a bottom surface, a forward side opposite an aft side, an elongate cavity, and a slot open on the aft side of the body”, which is unclear as to the structure of a body in relation to the rest of the cover (e.g. first and second sails) and the use of the term “forward” when the term forward surface has been previously claimed. Examiner looks to Fig. 7 and believes clarity can be added by stating the “a body residing in a horizontal plane and having a top surface opposite a bottom surface, a forward side opposite an aft side, an elongate cavity, and a slot open on the aft side of the body  and the arrangement of the body to the sails and use of the term “forward” can be clarified  by stating “a first substantially planar sail surface attached to the forward surface of the body and where the first sail surface is disposed forward of the body at a first angle to the horizontal plane”
All dependent claims are rejected for their dependence on a rejected base claim.
                                                                                                                                                  
Examiner’s note:  Due to clarity issues in Claim 1 the body of the cover can be defined in two ways and separate rejections to Claim 1 is provided: 

1). The block is the area around the pitot tube elongated cavity (Fig. 1a) where the first sail extends up the side edge up to the sides to the top surface as seen in (Fig. 2a)

2) The block it the entire top of the cover (Fig. 1) and the first sail is on the forward side below the block (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over PitotShield® Video https://www.youtube.com/watch?v=VkmESbNUetc Mar 2, 2012; “PitotShield®”) in view of DeGroff (US 5938147; “DeGroff”). 

Claim 1. PitotShield® discloses a pitot tube cover (Fig. 1:  snapshot from reference video overall structure) for a pitot tube (Fig. 3 snapshot indicates pitot tube cover and pitot tube) operable to determine a speed of an aircraft based on an airstream impinging on the pitot tube (Fig. 5: shows pitot cover disengaging at a particular airspeed  due to lines indicating airstream view video for complete process), the pitot tube cover (Fig. 1:  snapshot from reference video overall device) comprising: a body (Figs. 1 & 2a:  section surrounding the pitot tube) having a top surface (Fig. 1: indicated top surface) opposite a bottom surface (Fig 1: indicated bottom surface of body connected to first sail) a forward side (Figs. 1 showing opposite position to aft  & Fig. 2: full view of aft side) opposite  an aft side (Fig 1: indicated aft side), an elongate cavity (Figs 1 & 4: indicated circular elongate cavity open on the aft side) and a slot (Figs. 1 & 4: indicated slot open on the aft side of the body) open on the aft side of the body (Figs. 1 & 4: indicated slot open on the aft side of the body) and extending from the top surface to the elongate cavity  (Figs. 1:  showing  top of the body with slot extending from the top of the body to the circular elongate cavity and open to the aft side), the elongate cavity (Fig. 2 shows pitot tube installed in the elongate cavity on the aft side) sized to receive the pitot tube  (Fig. 2 shows pitot tube installed in the elongate cavity on the aft side) and the slot (Figs. 1 & 4: slot from top of body to circular elongate cavity) having a width narrower  (Figs. 1 & 4 the width of the slot is shown as narrower than the width of the circular elongate cavity as shown in cross section of Figs 1 & 4 also review video clip for additional views): than a width of the elongate cavity (Figs. 1 & 4 the width of the slot is shown as narrower than the width of the circular elongate cavity as shown in cross section of Figs 1 & 4 also review video clip for additional views) & (Fig. 3 shows cover held in place on a pitot tube review video to show the cover on the pitot tube until an applied force at a specific air speed is reached); a first substantially planar sail surface (Fig. 2 shows the forward of the body and the vertical surface indicated is the first sail)  disposed forward (interpreted as forward side of the body) of the body (Fig. 2: overall solid structure is the body and Fig. 2 is the view of the forward side) at a first angle to a horizontal plane (Fig. 2: the first sail vertical face is at an angle of 90 ° from the horizontal plane), the first sail surface  (Fig. 2: the first sail vertical face is at an angle of 90 ° from the horizontal plane), generating a first force responsive to the airstream based on the speed of the aircraft (Fig. 4: in full video clip the horizontal lines indicating the force of the airstream on the first sail surface); and a second substantially planar sail surface (Figs. 2 & 4: bottom surface of body forms second sail wedge) extending (Figs. 2 & 4 and side view video of the cover shows the second sail extends from first surface extending out as a wedge to the bottom surface) from the first sail surface distally to the body (Figs. 2 & 4 and side view video of the cover shows the second sail extends from first surface extending out as a wedge to the bottom surface) and disposed at a second angle (Fig. 1-2 & 4:  acute angle) to the horizontal plane smaller (Fig. 1-2 & 4: acute angle is less than 90°) than the first angle (Fig. 1-2 & 4 first angle 90°) the second sail surface generating a second force responsive to the airstream based on the speed of the aircraft (Video at 33 second  the force lines indicating the force of the air flow impacting the second surface with an air speed gauge indicating the point when the air flow force from a specific air speed) , wherein the first force and the second force comprise vertical and horizontal components (Fig. 4: indicates forces hitting at various angles (horizontal and vertical components with angular impact) as it rotates  configured to retain the pitot tube cover on the pitot tube until the aircraft reaches a predetermined speed (The full video clips between 30 and 50 seconds shows air speed relationship to removal of the cover from the pitot tube) and to overcome the retaining force of the slot to self-remove the pitot tube cover at a speed equal to or higher than the desired speed (The full video clips between 30 and 50 seconds shows air speed relationship to removal of the cover from the pitot tube).

PitotShield® does not explicitly disclose the elongate cavity sized to receive the pitot tube and the slot having a width narrower and diameter of the pitot tube to provide a retaining force which retains the body on the pitot tube after the pitot tube is received by the elongate cavity.

Degroff teaches a cover for a pitot tube.  Degroff further teaches the cover has an elongate cavity (19), and a slot (12) extending from the top surface (16) to the elongate cavity (19), the elongate cavity (19) sized to receive the pitot tube (1) and the slot (19) having a width narrower [Col. 5 lines 5-20 the slot is 3/16” of an inch which is smaller than standard pitot tube size of ¾” and  5/8”] & [Col. 4 lines 10-20 the 3/16” slot may be too narrow for a pitot tube but can be enlarged by cutting or abrading the foam to fit the pitot tube] and diameter of the pitot tube [standard size of pitot tube ¾” and 5/8”] to provide a retaining force [Col. 4 lines 9-24] which retains the body on the pitot tube after the pitot tube is received by the elongate cavity (19) [Col. 4 lines 9-24].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Degroff’s sizing of the elongate cavity to provide a retaining force as a sizing requirement for PitotShield®’s elongate cavity because a properly tensioned connection between the pitot tube and the pitot tube cover improves the protection of the pitot tube by ensuring it remains in place on the ground while still tailoring the tension to release at a specified airspeed [Degroff  0004]. 




Claim 2.  Dependent on the pitot tube cover of claim 1. PitotShield® further discloses the first sail surface (Fig. 2a:  first sail surface extends from top of connected body see annotations) from the top surface of the body to the second sail surface (Fig. 2a:  first sail surface extends from top of connected body see annotations).  

    PNG
    media_image1.png
    524
    562
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    645
    683
    media_image2.png
    Greyscale


(2) Claims 1, 15 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over PitotShield® Video https://www.youtube.com/watch?v=VkmESbNUetc Mar 2, 2012; “PitotShield® in view of DeGroff (US 5938147; “DeGroff”). 

Claim 1. PitotShield® discloses a pitot tube cover (Fig. 1:  snapshot from reference video overall structure) for a pitot tube (Fig. 3 snapshot indicates pitot tube cover and pitot tube) operable to determine a speed of an aircraft based on an airstream impinging on the pitot tube (Fig. 5: shows pitot cover disengaging at a particular airspeed  due to lines indicating airstream view video for complete process), the pitot tube cover (Fig. 1:  snapshot from reference video overall device) comprising: a body (Figs. 1  2:  indicated top section) having a top surface  (Fig. 1: indicated top surface)  opposite a bottom surface (Fig 1: indicated bottom surface of body connected to first sail)  a forward side (Figs. 1 showing opposite position to aft   opposite  an aft side (Fig 1: indicated aft side), an elongate cavity (Figs 1 & 4: indicated circular elongate cavity open on the aft side) and a slot (Figs. 1 & 4: indicated slot open on the aft side of the body) open on the aft side of the body (Figs. 1 & 4: indicated slot open on the aft side of the body) and extending from the top surface to the elongate cavity  (Figs. 1:  showing  top of the body with slot extending from the top of the body to the circular elongate cavity and open to the aft side), the elongate cavity (Fig. 2 shows pitot tube installed in the elongate cavity on the aft side) sized to receive the pitot tube  (Fig. 2 shows pitot tube installed in the elongate cavity on the aft side) and the slot (Figs. 1 & 4: slot from top of body to circular elongate cavity) having a width narrower  (Figs. 1 & 4 the width of the slot is shown as narrower than the width of the circular elongate cavity as shown in cross section of Figs 1 & 4 also review video clip for additional views): than a width of the elongate cavity (Figs. 1 & 4 the width of the slot is shown as narrower than the width of the circular elongate cavity as shown in cross section of Figs 1 & 4 also review video clip for additional views) & (Fig. 3 shows cover held in place on a pitot tube review video to show the cover on the pitot tube until an applied force at a specific air speed is reached); a first substantially planar sail surface (Fig. 2 shows the forward of the body and the vertical surface indicated is the first sail) disposed forward (interpreted as forward side of the body) of the body (Fig. 2: overall solid structure is the body and Fig. 2 is the view of the forward side)  at a first angle to a horizontal plane (Fig. 2: the first sail vertical face is at an angle of 90 ° from the horizontal plane), the first sail surface  (Fig. 2: the first sail vertical face is at an angle of 90 ° from the horizontal plane), generating a first force responsive to the airstream based on the speed of the aircraft (Fig. 4: in full video clip the horizontal lines indicating the force of the airstream on the first sail surface); and a second substantially planar sail surface (Figs. 2 & 4: bottom surface of body forms second sail wedge) extending (Figs. 2 & 4 and side view video of the cover shows the second sail extends from first surface extending out as a wedge to the bottom surface) from the first sail surface distally to the body (Figs. 2 & 4 and side view video of the cover shows the  and disposed at a second angle (Fig. 1-2 & 4:  acute angle) to the horizontal plane smaller (Fig. 1-2 & 4: acute angle is less than 90°) than the first angle (Fig. 1-2 & 4 first angle 90°) the second sail surface generating a second force responsive to the airstream based on the speed of the aircraft (Video at 33 second  the force lines indicating the force of the air flow impacting the second surface with an air speed gauge indicating the point when the air flow force from a specific air speed) , wherein the first force and the second force comprise vertical and horizontal components (Fig. 4: indicates forces hitting at various angles (horizontal and vertical components with angular impact) as it rotates  configured to retain the pitot tube cover on the pitot tube until the aircraft reaches a predetermined speed (The full video clips between 30 and 50 seconds shows air speed relationship to removal of the cover from the pitot tube) and to overcome the retaining force of the slot to self-remove the pitot tube cover at a speed equal to or higher than the desired speed (The full video clips between 30 and 50 seconds shows air speed relationship to removal of the cover from the pitot tube).

PitotShield® does not explicitly disclose the elongate cavity sized to receive the pitot tube and the slot having a width narrower and diameter of the pitot tube to provide a retaining force which retains the body on the pitot tube after the pitot tube is received by the elongate cavity.

Degroff teaches a cover for a pitot tube.  Degroff further teaches the cover has an elongate cavity (19), and a slot (12) extending from the top surface (16) to the elongate cavity (19), the elongate cavity (19) sized to receive the pitot tube (1) and the slot (19) having a width narrower [Col. 5 lines 5-20 the slot is 3/16” of an inch which is smaller than standard pitot tube size of ¾” and  5/8”] & [Col. 4 lines 10-20 the 3/16” slot may be too narrow for a pitot tube but can be enlarged by cutting or abrading the foam to fit the pitot tube] and diameter of the pitot tube to provide a retaining force [Col. 4 lines 9-24] which retains the body on the pitot tube after the pitot tube is received by the elongate cavity (19) [Col. 4 lines 9-24];

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Degroff’s sizing of the elongate cavity to provide a retaining force as a sizing requirement for PitotShield®’s elongate cavity because a properly tensioned connection between the pitot tube and the pitot tube cover improves the protection of the pitot tube by ensuring it remains in place on the ground while still tailoring the tension to release at a specified airspeed [Degroff  0004]. 


    PNG
    media_image3.png
    518
    557
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    645
    683
    media_image4.png
    Greyscale
 


    PNG
    media_image5.png
    344
    342
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    548
    692
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    550
    894
    media_image7.png
    Greyscale


Claim 15. Dependent on the pitot tube cover of claim 1. PitotShield® further discloses the first sail surface and the second sail surface are consecutively connected (Figs. 2 & 3 both indicate the first sail and the second sail are consecutively connected).  

Claim 23. Dependent on the pitot tube cover of claim 1. PitotShield® further discloses the first sail surface (Figs. 2 & 4: indicated first sail surface) is substantially flat (Fig. 2: shows the first sail surface is flat in the vertical direction) in a transverse direction perpendicular to a plane bisecting the slot (Figs. 2 & 3: show the plane bisecting the slot is horizontal and thereby perpendicular to the vertical plane of the sail).  

Claim 24. Dependent on the pitot tube cover of claim 23. PitotShield® further discloses the first sail surface (Fig. 2: shows the first sail surface is extends to the top surface) extends to the top surface and forms a substantially straight edge therewith (Fig. 2: shows the first sail surface is extends to the top surface as a straight edge).  

Claims 3 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over PitotShield® in view of DeGroff and in further view of Tschanz (US 4271700; “Tschanz”).

Claim 3. Dependent on the pitot tube cover of claim 1. PitotShield® further discloses a sail comprising the first sail surface (Figs. 2 & 4 and side view video of the cover shows the second sail extends from first surface extending out as a wedge to the bottom surface) and second sail (Figs. 2 & 4 and side view video of the cover shows the second sail extends from first surface extending out as a wedge to the bottom surface). 

DeGroff does not explicitly disclose a gusset extending from the body to the sail. 
Tschanz solves a problem of providing a torqueing force to a pitot tube support (Fig. 1).  Tschanz  a supporting body (18 rib structure) with a triangular shaped gusset (12) [Col. 2 lines 37-62].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tschanz’s solution for a bracketed triangular support of a lengthy horizontal pitot tube with an extended support body and  triangular gusset support, then apply the solution to  PitotShield®’s  pitot tube cover  by reducing the material under the body to with a gusset on the long horizontal pitot tube lengths because the extended body provides support down an extended length pitot tube and the gusset provides an aerodynamic bridge for support in both the horizontal and vertical forces between the body and the vertical wall and  for purposes of material and size reduction [Tschanz Col. 2 lines 37-62].

Claim 7.  Dependent on the pitot tube cover of claim 3.  PitotShield® does not explicitly disclose:
(1) the body and the sail, are made entirely from a closed-cell polymer.
(2) a gusset that is made entirely from a closed-cell polymer.

With regard to 1) Degroff teaches the body and the sail, are made entirely from a closed-cell polymer [Col. 3 lines 53-60 polyethelyene foam].  DeGroff does not explicitly disclose a gusset or a gusset made entirely from a closed-cell polymer.

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Degroff’s choice of material for PitotShield®’s entire cover of a closed-cell polymer because the material is inexpensive, flexible and lightweight for transport in aircraft that require minimum weight loads [Col. 5 lines 10-30].

With regard to 2) Tschanz solves a problem of providing a torqueing force to a pitot tube support (Fig. 1).  Tschanz further teaches a supporting body (18 ribs structure) with a triangular shaped gusset (12) [Col. 2 lines 37-62].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tschanz’s solution for a bracketed triangular support of a lengthy horizontal pitot tube with an extended support body and  triangular gusset support, which further adds rotational torque in a fluid then apply the solution to  PitotShield®’s pitot tube cover  on long horizontal pitot tube lengths because the extended body provides support down an extended length pitot tube and the gusset provides an aerodynamic bridge for support in both the horizontal and vertical forces between the body and the vertical wall  for purposes of  torqueing rotation [Tschanz Col. 2 lines 37-62] Furthermore, Examiner respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material, such as a unified body of molded polyeurathane know to be suitable in aeronautical applications, based on its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8. Dependent on the pitot tube cover of claim 7. PitotShield® further discloses the body and the sail are molded in a single-piece construction [Figs. 1 & 2: the overall cover is shown as a single-piece construction].  

PitotShield® does not explicitly disclose a gusset. 

Tschanz solves a problem of providing a torqueing force to a pitot tube support (Fig. 1).  Tschanz further teaches a supporting body (18 ribs structure) with a triangular shaped gusset (12) [Col. 2 lines 37-62].



Furthermore, Examiner respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material, such as a unified body of molded polyeurathane know to be suitable in aeronautical applications, based on its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 9 & 10. Dependent on the pitot tube cover of claim 8.  PitotShield® does not explicitly disclose the gusset braces the sail to the body, thus completing an integral load sharing support structure and the first force and the second force are transferred, at least in part, by the gusset to the body.  

Tschanz solves a problem of providing a torqueing force to a pitot tube support (Fig. 1).  Tschanz further teaches a supporting body (18) with a triangular shaped gusset (12)[Col. 2 lines 37-62].where the gusset (12) braces [Col. 2 lines 37-62].the sail to the body (18 rib structure), thus completing an integral load sharing support structure [Col. 2 lines 37-62] vertical and horizontal which are the direction of the first and second forces are both are integrally provided in a bracket bracing support that allows rotation] and the first force and the second force are transferred, at least in part, by the gusset (12) to the body (18 rib structure)[ Col. 2 lines 37-

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Tschanz’s solution for a bracketed triangular support of a lengthy horizontal pitot tube with an extended support body and  triangular gusset support, which further adds rotational torque in a fluid then apply the solution to PitotShield®’s pitot tube cover  on long horizontal pitot tube lengths because the extended body provides support down an extended length pitot tube and the gusset provides an aerodynamic bridge for support in both the horizontal and vertical forces between the body and the vertical wall  for purposes of  torqueing rotation [Tschanz Col. 2 lines 37-62].

Claims 4-6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over PitotShield® in view of DeGroff  in further view of Tschanz and in further view of  Wright (US 5026001; “Wright”).

Claims 4 & 18.  Dependent on the pitot tube cover of claim 3.   PitotShield® does not explicitly disclose a second slot, in the sail, adapted to receive a safety flag wherein the second slot is positioned at a distal end of the sail, opposite the body, such that the safety flag adds weight to maintain the pitot tube cover substantially upright while the aircraft is not in motion. 

Wright teaches providing a slot (Fig. 2, 13) for a flag (Fig. 2, 12) attachment on the bottom of a pitot tube cover (5).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wright’s application of a slot for attachment of a safety flag with 

PitotShield® and Wright do not explicitly state a flag adds weight to maintain the pitot cover substantially upright while the aircraft is not in motion.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design a weight amount of the flag for the intended use of the flag as a counterweight because the added weight improves the ground protection of pitot tube by ensuring the cover tension on the pitot tube is evenly maintained.

Claims 5 & 6. Dependent on the pitot tube cover of claim 4. PitotShield® as modified, does not explicitly disclose the gusset extends along the sail to the second slot and the gusset comprises a triangular shape with a hypotenuse disposed at an angle substantially equal to second angle of the second sail surface.  

Tschanz solves a problem of a support cover for a pitot tube (Figs. 1 & 3).  Tschanz further teaches a supporting body (18 rib structure) with a triangular shaped gusset (12 Tschanz Col. 2 lines 37-62] the gusset (12) braces [Col. 2 lines 37-62 ¶vertical and horizontal bracing support] the sail to the body (18 rib structure), the gusset (12) extends along the sail [Tschanz Col. 2 lines 37-62 sail is along the length of and to the bottom of the body].and the gusset (12) comprises a triangular shape (Fig. 1: 12 is a triangular shape) with a hypotenuse disposed at an angle substantially equal to second angle of the second sail surface) [ Tschanz Col. 2 lines 37-62 sail is along the length of and to the bottom of the body].

  pitot tube cover  on long horizontal pitot tube lengths because the extended body provides support down an extended length pitot tube and the gusset provides an aerodynamic bridge for support in both the horizontal and vertical forces between the body and the vertical wall  for purposes of  torqueing rotation [Tschanz Col. 2 lines 37-62].

Examiner, respectfully notes the courts have held with regard to claiming a particular choice of a shape without disclosure of how the shape is significant to the structure, such as an angle of a supporting bracket gusset, which is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (See MPEP 2144.04 (IV)(B).  

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over PitotShield® in view of Degroff and in view of Applicant’s submittal DeGroff-Facts (DEGROFF AVIATION TECHNOLOGIES, PitotShields Fact Sheet, 2002, 3 pages, DeGroff Aviation Technologies IDS 10/21/2019 submitted prior NPL art).

Claims 11 & 12. Dependent on the pitot tube cover of claim 1.  PitotShield® does not explicitly disclose the slot comprises a forward surface of relatively low coefficient of friction and the forward surface is comprised by an insert positioned in the slot. 

DeGroff-facts teaches details of a pitot cover product.  DeGroff-facts further teaches  the slot comprises a forward surface of relatively low coefficient of friction [Page 1 item 5 and first para. page 2] a Teflon(T) insert that is low coefficient of friction) and the forward surface is comprised by an insert positioned in the slot [Page 1 item 9 and first para. page 2].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use DeGroff-facts low-coefficient friction insert with PitotShield® pitot cover slot for inserting a pitot tube because it increases the reliability of releasing the cover at the designed airspeed by ensuring it does not stick as the pitot heats up in flight [DeGroff-facts Page 1 item 9].

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over PitotShield® in further view of Degroff and in further view of  DeGroff147 (US 20100089147; “DeGroff147“).

Claims 13 & 14. Dependent on the pitot tube cover of claim 1. PitotShield® does not explicitly disclose the elongate cavity comprises a conical aft aperture having a cone angle greater than 30 degrees and the cone angle is configured to provide a fulcrum of rotation for the pitot tube cover.

DeGroff147 teaches a pitot cover that breaks away at a predetermined airspeed.  DeGroff 147 further teaches the elongate cavity (9) comprises a conical aft aperture (Fig. 2 aft of cavity 9 is form fitting conical aperture) having a cone angle greater than 30 degrees and the cone angle [0055 formed to fit a required pitot tube shape] is configured to provide a fulcrum of rotation for the pitot tube cover [0052 has a conical shape which is a fulcrum when radial forces are applied].   

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use DeGroff147’s conical pitot tip form fitting shape with PitotShield® slot in a pitot tube safety cover because it improves the reliability of the cover to release by allowing a 

Additionally, with regard to the cone angle design  of 30 degrees or larger without disclosure in the specification as to the criticality of a specific degree of conical size  the courts have held discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over PitotShield® in view of Degroff and in view of DeGroff-Shield (Wayback Machine DeGroff aviation.com/pitot-shield.html Sept 15, 2010; “DeGroff-shield”).

Claim 25. Dependent on the pitot tube cover of claim 1.  PitotShield® discloses a second sail that is an acute angle (Figs. 2 & 4) but does not explicitly disclose the second angle is between 30 and 60 degrees.  

DeGroff-Shield teaches a second sail surface between 30° and 60°degrees (see figure below with sail surface at approximately 45°).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use DeGroff’s-shields product disclosure of a second sail at 45°as an specific range of angle design for PitotShield®’s second sail because it improves the reliability of safely removing the pitot cover with second sail directing the vertical flow from the first shield into the angled surface of the second shield to provide a lateral torqueing force to rotate the pitot cover off the pitot tube. 

    PNG
    media_image8.png
    553
    598
    media_image8.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856